El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
La parte apelada nos ha pedido que desestimemos la ape-lación que la parte contraria ha interpuesto en este caso aduciendo como fundamento de su moción que desde el 22 de agosto' último, en cuya fecha la parte apelante radicó en la Secretaría de la Corte de Distrito de Mayagüez la rela-ción del caso, no ha hecho gestión alguna para formalizar su apelación; y de una certificación librada por el secre-tario de dicho tribunal, acompañada con la moción de deses-timación, resulta que la parte apelante presentó en la fecha *179indicada, dentro de la prórroga qne se le había concedido, la relación del caso en el pleito, la cual se encuentra pendiente de aprobación por no haber hecho el apelante gestión alguna para qne fuera remitida al Hon. Juez Hutchison, que enten-dió en el juicio de dicho pleito, para ser aprobada.
La ley número 70 de 1911 enmendando el artículo 299 del Código de Enjuiciamiento Civil impone claramente al secretario del tribunal donde se archiva una exposición del caso o relación de hechos o un pliego de excepciones el deber de dar cuenta con él, el mismo día o al siguiente, al juez que ha de impartirle su aprobación a fin de que fije la fecha de la comparecencia de la partes con ese objeto, por lo que el secretario debió cumplirlo en este caso sin esperar gestión de las partes.
En cuanto al motivo alegado en la moción como funda-mento para la desestimación pretendida, ya hemos resuelto antes de ahora en varios casos al interpretar la regla 59 de las de esta Corte Suprema, Vega et al. v. Rodríguez et al., 19 D. P. R., 1003, 1004; Belaval v. Todd, Alcalde de San Juan, 21 D. P. R., 441, que el sólo transcurso de los noventa días en ella fijados para poder solicitarse la desestimación del recurso de apelación no es bastante para que nosotros la acordemos, sino que es necesario además que se nos demues-tre que la apelación es frívola o que no se ha proseguido con la debida diligencia, lo que no se ha hecho en este caso y por tanto la moción de desestimación debe ser desestimada.

Desestimada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. Hutchison no intervino.